{¶ 1} The judgment of the court of appeals is reversed on the authority of Gilchrist v. Gonsor, 104 Ohio St.3d 599, 2004-Ohio-7103, 821 N.E.2d 154, and the cause is remanded to the trial court for further proceedings not inconsistent with Gilchrist v. Gonsor, Westfield Ins. Co. v. Galatis, 100 Ohio St.3d 216, 2003-Ohio-5849, 797 N.E.2d 1256, or Hopkins v. Dyer, 104 Ohio St.3d 461, 2004-Ohio-6769, 820 N.E.2d 329.
Moyer, C.J., Resnick, Pfeifer, O’Connor and O’Donnell, JJ., concur.
Lundberg Stratton and Lanzinger, JJ., dissent.